By the Court.

It is clear, from the language of the statute, that an attachment of real estate is not complete till copies of the writ and the return are left with the town clerk. Indeed, the leaving of the copies with the clerk constitutes the attachment.
But we see nothing in the nature of the act of leaving the copies with the town clerk, which renders it essential that it should be done by the sheriff himself.
There are cases, in which the precise minute when the. copies are left may be material, and in such cases the sheriff must state in his return the precise time ; for the time is to be determined by his return. 13 Mass. Rep. 529, Shove v. Dow. And in such a case, perhaps it may be neccessary, that the sheriff deliver the copies himself, as otherwise he might not be able to return the true time.
But where it is only necessary to state in the return, that the copies were left with the clerk on a particular day, we see no reason why the attachment may not be as well made by sending the copies to the town clerk, as by a delivery of the copies by the sheriff himself. And ■we are of opinion that in this case there must be

Judgment for the defendants